Citation Nr: 1602504	
Decision Date: 01/21/16    Archive Date: 01/28/16

DOCKET NO. 08-37 881	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for gastrointestinal disability, to include inflammatory bowel disease and ulcerative colitis, to include as secondary to posttraumatic stress disorder (PTSD) and as due to herbicide exposure.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Wendell, Associate Counsel
INTRODUCTION

The Veteran served on active service from January 1969 to August 1970, and in the Army National Guard from August 15, 1975, to December 3, 1978.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

The Veteran testified in March 2012 at a videoconference before the undersigned Acting Veterans Law Judge (AVLJ). A transcript is associated with the claims electronic files.

The Board most recently remanded the issues on appeal for additional development in January 2015. The requested opinion having been obtained, the Board finds the directives have been substantially complied with and the matter again is before the Board. See Stegall v. West, 11 Vet. App. 268, 271 (1998).

The Board has reviewed the electronic records maintained in both Virtual VA and the Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the appellant if further action is required.


REMAND

VA's duty to assist includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on a claim. 38 C.F.R. § 3.159(c). In this case, the Veteran's representative in December 2015 correspondence argued that the Veteran's claimed gastrointestinal disability was aggravated by his service-connected PTSD, citing to a study linking PTSD with the aggravation of gastrointestinal disabilities. This statement raises the issue of entitlement to service connection for a gastrointestinal disability as secondary to PTSD, and the cited article indicates at least some potential link between PTSD and certain gastrointestinal disabilities. None of the VA opinions of record have addressed the issue of secondary service connection, nor has the Veteran been provided proper notice of the evidence necessary to substantiate such a claim. As such, the Board must unfortunately remand the claim again so that the Veteran can be provided with proper notice and so that an addendum opinion can be obtained concerning whether the claimed gastrointestinal disability was caused or aggravated by the Veteran's PTSD.

Accordingly, the case is REMANDED for the following action:

1. Provide the Veteran with appropriate notice of VA's duties to notify and assist. Particularly, the Veteran should be properly notified of how to substantiate a claim of secondary service connection.

2. After undertaking the development listed above to the extent possible, obtain an addendum opinion from the examiner who provided the April 2015 VA medical opinion, or another appropriate medical professional if the examiner is unavailable. The electronic claims file must be reviewed, and a note that it was reviewed should be included in the report. If the reviewer determines that additional examination of the Veteran is necessary to provide a reliable opinion, such examination should be scheduled. After reviewing the claims file, the reviewer should answer the following question:

a) Is it at least as likely as not (a fifty percent probability or greater) that the gastrointestinal disability, to include inflammatory bowel disease and ulcerative colitis, was caused by the service-connected PTSD?

b) If PTSD did not cause the gastrointestinal disability, is it at least as likely as not (a fifty percent probability or greater) that the gastrointestinal disability, to include inflammatory bowel disease and ulcerative colitis, was aggravated (permanently worsened beyond its natural progression) by PTSD?

If aggravation is found, please identify to the extent possible the baseline level of disability prior to the aggravation and determine what degree of additional impairment is attributable to aggravation of gastrointestinal disability by PTSD.

A detailed rationale for the opinion must be provided. The examiner should address the study cited by the Veteran's representative in his December 2015 correspondence, indicating that stress is a trigger for relapses in inflammatory bowel disease. See December 2015 VSO appellant brief.

The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as against it.

3. Thereafter, readjudicate the issue on appeal. If the determination remains unfavorable to the Veteran, he and his representative should be furnished a supplemental statement of the case which addresses all evidence associated with the claims file since the last statement of the case. The Veteran and his representative should be afforded the applicable time period in which to respond.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2015).




